UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2015 Date of reporting period:	September 30, 2014 Item 1. Schedule of Investments: Putnam Small Cap Growth Fund The fund's portfolio 9/30/14 (Unaudited) COMMON STOCKS (99.5%) (a) Shares Value Aerospace and defense (1.6%) Astronics Corp. (NON) (S) 12,058 $689,911 Engility Holdings, Inc. (NON) 10,800 336,636 Orbital Sciences Corp. (NON) (S) 22,400 622,720 Sparton Corp. (NON) 25,387 625,790 Air freight and logistics (0.8%) XPO Logistics, Inc. (NON) (S) 30,100 1,133,867 Airlines (1.0%) Hawaiian Holdings, Inc. (NON) (S) 39,411 530,078 Republic Airways Holdings, Inc. (NON) 25,694 285,460 Spirit Airlines, Inc. (NON) 9,977 689,810 Auto components (1.4%) Cooper Tire & Rubber Co. 26,900 772,030 Tenneco, Inc. (NON) 11,260 589,011 Tower International, Inc. (NON) 24,900 627,231 Banks (0.4%) PacWest Bancorp 12,796 527,579 Biotechnology (8.2%) ACADIA Pharmaceuticals, Inc. (NON) (S) 21,600 534,816 Aegerion Pharmaceuticals, Inc. (NON) (S) 24,984 833,966 Alkermes PLC (NON) 18,324 785,550 AMAG Pharmaceuticals, Inc. (NON) (S) 35,700 1,139,187 Ariad Pharmaceuticals, Inc. (NON) (S) 66,300 358,020 Array BioPharma, Inc. (NON) (S) 60,910 217,449 Biospecifics Technologies Corp. (NON) 11,376 401,573 Conatus Pharmaceuticals, Inc. (NON) (S) 8,804 53,880 Cubist Pharmaceuticals, Inc. (NON) (S) 27,070 1,795,824 Enanta Pharmaceuticals, Inc. (NON) (S) 8,300 328,431 Inovio Pharmaceuticals, Inc. (NON) (S) 14,900 146,765 Insys Therapeutics, Inc. (NON) 18,345 711,419 Isis Pharmaceuticals, Inc. (NON) (S) 16,981 659,372 Merrimack Pharmaceuticals, Inc. (NON) (S) 60,700 532,946 NPS Pharmaceuticals, Inc. (NON) 21,054 547,404 Puma Biotechnology, Inc. (NON) 2,500 596,425 Receptos, Inc. (NON) 7,704 478,495 Repligen Corp. (NON) (S) 29,174 580,854 Retrophin, Inc. (NON) (S) 25,219 227,475 Sunesis Pharmaceuticals, Inc. (NON) (S) 19,600 139,944 TESARO, Inc. (NON) (S) 11,700 314,964 Threshold Pharmaceuticals, Inc. (NON) (S) 68,800 248,368 Trevena, Inc. (NON) (S) 33,600 215,712 Building products (1.1%) PGT, Inc. (NON) 45,400 423,128 Trex Co., Inc. (NON) (S) 32,670 1,129,402 Capital markets (1.7%) HFF, Inc. Class A 35,534 1,028,709 Safeguard Scientifics, Inc. (NON) (S) 23,626 434,718 WisdomTree Investments, Inc. (NON) (S) 86,000 978,680 Chemicals (3.7%) Chemtura Corp. (NON) 24,922 581,430 FutureFuel Corp. 40,640 483,210 Innophos Holdings, Inc. 9,161 504,679 Innospec, Inc. 20,933 751,495 Landec Corp. (NON) 68,856 843,486 LSB Industries, Inc. (NON) (S) 24,030 858,111 OM Group, Inc. 25,200 653,940 Tronox, Ltd. Class A 10,646 277,328 Zep, Inc. 23,340 327,227 Commercial services and supplies (1.7%) G&K Services, Inc. Class A 8,100 448,578 InnerWorkings, Inc. (NON) 53,500 432,815 KAR Auction Services, Inc. 20,225 579,042 MSA Safety, Inc. 10,442 515,835 Performant Financial Corp. (NON) (S) 61,800 499,344 Communications equipment (2.8%) Arris Group, Inc. (NON) 13,922 394,758 Aruba Networks, Inc. (NON) 14,959 322,815 CalAmp Corp. (NON) (S) 45,570 802,943 EchoStar Corp. Class A (NON) 18,004 877,875 Extreme Networks, Inc. (NON) 54,400 260,576 Plantronics, Inc. 6,141 293,417 Ruckus Wireless, Inc. (NON) (S) 38,695 516,965 ShoreTel, Inc. (NON) 42,000 279,300 Ubiquiti Networks, Inc. (NON) (S) 7,586 284,703 Construction materials (0.2%) CaesarStone Sdot-Yam, Ltd. (Israel) 4,944 255,506 Consumer finance (1.3%) Credit Acceptance Corp. (NON) 4,151 523,317 Encore Capital Group, Inc. (NON) (S) 16,173 716,626 Portfolio Recovery Associates, Inc. (NON) (S) 12,182 636,266 Distributors (0.9%) Core-Mark Holding Co., Inc. 25,592 1,357,400 Diversified consumer services (1.3%) Ascent Capital Group, Inc. Class A (NON) (S) 3,684 221,777 Bright Horizons Family Solutions, Inc. (NON) 22,565 949,084 Chegg, Inc. (NON) 69,700 434,928 Grand Canyon Education, Inc. (NON) 7,985 325,548 Diversified telecommunication services (1.0%) IDT Corp. Class B 25,900 415,954 inContact, Inc. (NON) (S) 39,104 340,009 Inteliquent, Inc. 37,057 461,360 Iridium Communications, Inc. (NON) (S) 33,370 295,325 Electrical equipment (2.2%) AZZ, Inc. 16,886 705,328 EnerSys 15,866 930,382 Franklin Electric Co., Inc. 19,158 665,549 Generac Holdings, Inc. (NON) (S) 16,384 664,207 Polypore International, Inc. (NON) (S) 6,448 250,892 Electronic equipment, instruments, and components (1.4%) Anixter International, Inc. 6,697 568,173 II-VI, Inc. (NON) 30,914 363,858 InvenSense, Inc. (NON) (S) 19,000 374,870 MTS Systems Corp. (S) 6,791 463,554 Tech Data Corp. (NON) 4,785 281,645 Energy equipment and services (0.2%) Key Energy Services, Inc. (NON) 57,786 279,684 Food and staples retail (0.8%) Andersons, Inc. (The) 9,000 565,920 Roundy's, Inc. (S) 60,500 180,895 United Natural Foods, Inc. (NON) (S) 7,678 471,890 Food products (0.8%) Boulder Brands, Inc. (NON) (S) 13,922 189,757 Limoneira Co. (S) 14,200 336,398 Pinnacle Foods, Inc. 13,800 450,570 S&W Seed Co. (NON) (S) 51,696 219,191 Health-care equipment and supplies (7.2%) Accuray, Inc. (NON) 58,860 427,324 Alere, Inc. (NON) 25,885 1,003,820 Align Technology, Inc. (NON) 10,135 523,777 AtriCure, Inc. (NON) 16,914 248,974 Conmed Corp. 23,643 871,008 DexCom, Inc. (NON) 12,079 483,039 GenMark Diagnostics, Inc. (NON) (S) 57,103 512,214 Globus Medical, Inc. Class A (NON) 26,104 513,466 Greatbatch, Inc. (NON) 16,227 691,432 Hill-Rom Holdings, Inc. 14,740 610,678 Insulet Corp. (NON) (S) 18,937 697,828 OraSure Technologies, Inc. (NON) 92,500 667,850 Spectranetics Corp. (The) (NON) (S) 20,300 539,371 STAAR Surgical Co. (NON) (S) 74,750 794,593 Steris Corp. 13,307 718,046 Trinity Biotech PLC ADR (Ireland) 23,135 422,676 West Pharmaceutical Services, Inc. 14,200 635,592 Health-care providers and services (3.5%) AmSurg Corp. (NON) 11,302 565,665 Centene Corp. (NON) 6,005 496,674 Chemed Corp. (S) 11,056 1,137,662 Community Health Systems, Inc. (NON) 15,700 860,203 HealthSouth Corp. 6,810 251,289 MWI Veterinary Supply, Inc. (NON) 6,243 926,461 Providence Service Corp. (The) (NON) 17,068 825,750 Health-care technology (0.2%) Computer Programs & Systems, Inc. 5,083 292,222 Hotels, restaurants, and leisure (3.3%) Bloomin' Brands, Inc. (NON) 15,500 284,270 Century Casinos, Inc. (NON) 63,800 327,294 Krispy Kreme Doughnuts, Inc. (NON) 36,600 628,056 Marcus Corp. 27,229 430,218 Papa John's International, Inc. 25,592 1,023,424 Penn National Gaming, Inc. (NON) 44,800 502,208 Popeyes Louisiana Kitchen, Inc. (NON) 10,172 411,966 SeaWorld Entertainment, Inc. 30,000 576,900 Six Flags Entertainment Corp. 16,200 557,118 Household durables (0.2%) Dixie Group, Inc. (The) (NON) 34,800 301,716 Household products (0.5%) Harbinger Group, Inc. (NON) 53,231 698,391 Insurance (0.8%) Amtrust Financial Services, Inc. (S) 13,800 549,516 Stewart Information Services Corp. 10,388 304,888 United Insurance Holdings Corp. 20,000 300,000 Internet and catalog retail (1.0%) Blue Nile, Inc. (NON) 15,500 442,525 Groupon, Inc. (NON) (S) 45,000 300,600 HSN, Inc. 7,131 437,629 Shutterfly, Inc. (NON) 5,629 274,357 Internet software and services (2.7%) Amber Road, Inc. (NON) (S) 10,600 183,804 AOL, Inc. (NON) 7,200 323,640 Cornerstone OnDemand, Inc. (NON) (S) 17,577 604,825 IntraLinks Holdings, Inc. (NON) 74,525 603,653 LivePerson, Inc. (NON) 23,900 300,901 MeetMe, Inc. (NON) (S) 166,700 328,399 NIC, Inc. 44,041 758,386 XO Group, Inc. (NON) 25,304 283,658 Yelp, Inc. (NON) (S) 7,000 477,750 IT Services (2.1%) Acxiom Corp. (NON) 16,950 280,523 CACI International, Inc. Class A (NON) 11,100 791,097 CSG Systems International, Inc. 11,056 290,552 Global Cash Access Holdings, Inc. (NON) 82,200 554,850 MAXIMUS, Inc. 10,135 406,718 NeuStar, Inc. Class A (NON) 14,800 367,484 VeriFone Systems, Inc. (NON) 10,789 370,926 Leisure products (0.4%) Brunswick Corp. 14,400 606,816 Machinery (3.9%) Altra Industrial Motion Corp. 22,521 656,712 Greenbrier Cos., Inc. (The) (S) 23,329 1,711,882 Kadant, Inc. 12,079 471,685 L.B. Foster Co. Class A 13,762 632,226 Middleby Corp. (The) (NON) 7,100 625,723 Standex International Corp. 12,796 948,695 Wabash National Corp. (NON) 44,400 591,408 Marine (0.4%) Diana Shipping, Inc. (Greece) (NON) (S) 25,800 230,652 Matson, Inc. 10,953 274,154 Media (1.9%) Carmike Cinemas, Inc. (NON) 8,731 270,486 Lions Gate Entertainment Corp. (S) 26,400 870,408 Live Nation Entertainment, Inc. (NON) 33,600 807,072 National CineMedia, Inc. 53,700 779,187 Metals and mining (0.8%) Hi-Crush Partners LP (Units) 12,500 644,500 U.S. Silica Holdings, Inc. (S) 8,700 543,837 Multiline retail (0.4%) Big Lots, Inc. 15,047 647,773 Oil, gas, and consumable fuels (3.7%) Callon Petroleum Co. (NON) 92,660 816,335 Delek US Holdings, Inc. 30,300 1,003,536 EP Energy Corp. Class A (NON) (S) 32,100 561,108 Gulfport Energy Corp. (NON) 4,810 256,854 Kodiak Oil & Gas Corp. (NON) 60,398 819,601 Rosetta Resources, Inc. (NON) 9,534 424,835 StealthGas, Inc. (Greece) (NON) 96,370 877,931 Vaalco Energy, Inc. (NON) 40,742 346,307 W&T Offshore, Inc. 25,586 281,446 Paper and forest products (0.6%) Domtar Corp. (Canada) 6,200 217,806 KapStone Paper and Packaging Corp. (NON) 24,900 696,453 Personal products (1.0%) Coty, Inc. Class A 35,500 587,525 Nu Skin Enterprises, Inc. Class A 10,400 468,312 Nutraceutical International Corp. (NON) 17,700 370,107 Pharmaceuticals (5.4%) Auxilium Pharmaceuticals, Inc. (NON) (S) 20,916 624,343 Cardiome Pharma Corp. (Canada) (NON) 95,784 855,351 Impax Laboratories, Inc. (NON) 19,900 471,829 Jazz Pharmaceuticals PLC (NON) 22,966 3,687,418 Medicines Co. (The) (NON) (S) 15,319 341,920 Nektar Therapeutics (NON) (S) 43,200 521,424 Prestige Brands Holdings, Inc. (NON) 32,040 1,037,135 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 42,000 273,000 Professional services (3.2%) Barrett Business Services, Inc. 12,079 477,000 Corporate Executive Board Co. (The) 7,473 448,903 Kforce, Inc. 25,080 490,816 Korn/Ferry International (NON) 14,000 348,600 On Assignment, Inc. (NON) 41,245 1,107,428 TrueBlue, Inc. (NON) 33,677 850,681 WageWorks, Inc. (NON) (S) 19,526 889,019 Real estate investment trusts (REITs) (1.3%) Education Realty Trust, Inc. 67,457 693,458 PS Business Parks, Inc. 9,213 701,478 Sovran Self Storage, Inc. 6,038 448,986 Real estate management and development (0.3%) Altisource Portfolio Solutions SA (NON) (S) 4,500 453,600 Road and rail (1.3%) Quality Distribution, Inc. (NON) 63,264 808,514 Swift Transportation Co. (NON) 53,553 1,123,542 Semiconductors and semiconductor equipment (5.4%) Advanced Energy Industries, Inc. (NON) 11,100 208,569 Cavium, Inc. (NON) 7,576 376,754 Ceva, Inc. (NON) 35,977 483,531 Fairchild Semiconductor International, Inc. (NON) (S) 27,536 427,634 Freescale Semiconductor, Ltd. (NON) (S) 17,771 347,068 GT Advanced Technologies, Inc. (NON) (S) 26,241 284,190 Integrated Silicon Solution, Inc. (ISSI) 34,908 479,636 Mellanox Technologies, Ltd. (Israel) (NON) 10,749 482,308 Microsemi Corp. (NON) 17,401 442,159 Photronics, Inc. (NON) 76,461 615,511 Power Integrations, Inc. (S) 11,400 614,574 RF Micro Devices, Inc. (NON) (S) 77,571 895,169 Semtech Corp. (NON) 9,111 247,364 Silicon Image, Inc. (NON) 113,527 572,176 Synaptics, Inc. (NON) 12,737 932,348 Ultra Clean Holdings, Inc. (NON) 43,700 391,115 Software (8.5%) Allot Communications, Ltd. (Israel) (NON) (S) 22,700 259,234 Aspen Technology, Inc. (NON) 24,606 928,138 AVG Technologies NV (Netherlands) (NON) 12,591 208,759 Bottomline Technologies, Inc. (NON) 9,316 257,028 Commvault Systems, Inc. (NON) 5,825 293,580 Manhattan Associates, Inc. (NON) 53,352 1,783,024 Mentor Graphics Corp. 44,167 905,203 Netscout Systems, Inc. (NON) 18,016 825,133 Proofpoint, Inc. (NON) (S) 11,600 430,824 PTC, Inc. (NON) 23,442 865,010 SolarWinds, Inc. (NON) 17,200 723,260 SS&C Technologies Holdings, Inc. (NON) 15,317 672,263 TiVo, Inc. (NON) 57,968 741,701 Tyler Technologies, Inc. (NON) 12,796 1,131,166 Ultimate Software Group, Inc. (NON) 8,436 1,193,778 Verint Systems, Inc. (NON) 15,150 842,492 Zynga, Inc. Class A (NON) 84,350 227,745 Specialty retail (2.5%) ANN, Inc. (NON) 16,173 665,195 Brown Shoe Co., Inc. 17,708 480,418 Conn's, Inc. (NON) (S) 29,900 905,073 Genesco, Inc. (NON) 3,426 256,094 GNC Holdings, Inc. Class A 21,400 829,036 Select Comfort Corp. (NON) 19,346 404,718 Technology hardware, storage, and peripherals (0.3%) Nimble Storage, Inc. (NON) 17,300 449,281 Textiles, apparel, and luxury goods (0.6%) Kate Spade & Co. (NON) 14,900 390,827 Steven Madden, Ltd. (NON) 13,390 431,560 Thrifts and mortgage finance (0.8%) BofI Holding, Inc. (NON) (S) 8,072 586,915 Heritage Financial Group, Inc. 26,308 531,159 Trading companies and distributors (0.8%) DXP Enterprises, Inc. (NON) 8,343 614,712 WESCO International, Inc. (NON) 7,400 579,124 Total common stocks (cost $116,325,844) SHORT-TERM INVESTMENTS (20.8%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.16% (d) 29,098,007 $29,098,007 Putnam Short Term Investment Fund 0.06% (AFF) 943,494 943,494 Total short-term investments (cost $30,041,501) TOTAL INVESTMENTS Total investments (cost $146,367,345) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2014 through September 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $144,591,462. (b) The aggregate identified cost on a tax basis is $146,364,538, resulting in gross unrealized appreciation and depreciation of $33,904,236 and $6,363,710, respectively, or net unrealized appreciation of $27,540,526. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $— $8,259,614 $7,316,120 $155 $943,494 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $29,098,007, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $27,831,959. Certain of these securities were sold prior to the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $20,119,953 $— $— Consumer staples 4,538,956 — — Energy 5,667,637 — — Financials 9,415,895 — — Health care 35,378,873 — — Industrials 26,040,250 — — Information technology 33,550,343 — — Materials 7,639,008 — — Telecommunication services 1,512,648 — — Total common stocks — — Short-term investments 943,494 29,098,007 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 26, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 26, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 26, 2014
